United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dalton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-204
Issued: November 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from December 14, 2006 and
January 30 and May 9, 2007 merit decisions of the Office of Workers’ Compensation Programs
that denied his traumatic injury claim and an October 5, 2007 nonmerit decision that denied his
request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit and nonmerit issues.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on October 23, 2006; and (2) whether the
Office properly denied appellant’s request for reconsideration without conducting a merit review.
FACTUAL HISTORY
On October 23, 2006 appellant, then a 61-year-old building maintenance worker, filed a
traumatic injury claim alleging that he sustained an injury to his back and left leg while lifting

trash into a dumpster on the same day. He stopped work on October 23, 2006 and returned to a
light-duty assignment effective October 24, 2006.
In support of his claim, appellant submitted an October 24, 2006 report from
Dr. David K. Close, a Board-certified family practitioner, who noted that appellant presented
with left lumbar pain and a history of injury at work while lifting heavy boxes. Dr. Close
characterized appellant’s condition as an acute exacerbation of a chronic but intermittent
problem. He stated that appellant’s condition was aggravated by repetitive lifting on the job.
Dr. Close diagnosed low back pain and noted that appellant’s medical history was significant for
osteoarthritis, prior herniated disc and back surgery. In an October 24, 2006 work status note, he
stated that appellant was able to work with restrictions against kneeling, bending and stooping,
and performing tasks on ground level.
By correspondence dated November 7, 2006, the Office requested additional information
concerning appellant’s claim.
In October 31 and November 14, 2006 notes, Dr. Close diagnosed low back pain but did
not otherwise describe appellant’s injury. In a November 14, 2006 work status note, he
reiterated that appellant was able to work with restrictions.
By decision dated December 14, 2006, the Office denied appellant’s traumatic injury
claim on the grounds that the medical evidence was insufficient to establish that the employment
incident caused an injury.
In a December 15, 2006 note, Dr. Close again diagnosed low back pain and noted that
appellant had returned to unrestricted work. Appellant also provided physical therapy notes
describing his course of treatment.
On January 17, 2007 appellant requested reconsideration.
In support of his
reconsideration request, he provided a January 15, 2007 report from Dr. Close, who explained
that appellant first presented on October 24, 2006 with a history of back injury while lifting
heavy objects and depositing them in a dumpster at work on the previous day. Dr. Close noted
that appellant had a history of herniated disc and back surgery but had been doing well before
experiencing an exacerbation at work on October 23, 2006. He diagnosed low back pain and
advised that he released appellant to full duty effective December 15, 2006.
By decision dated January 30, 2007, the Office denied modification of its December 14,
2006 decision, finding that the new medical evidence was insufficient to warrant modifying its
previous denial of appellant’s traumatic injury claim.
In a March 7, 2007 statement, the employing establishment supported appellant’s claim
that he was injured at work while lifting objects into a dumpster which was situated at a level
higher than the dock. It noted that appellant experienced immediate low back and left leg pain
after lifting the trash and that he sought medical attention the following day after experiencing an
increase in his pain overnight. The employing establishment explained that it had since
attempted to rectify the situation by lowering the level of the dumpster, but that this did not
change the fact that appellant was injured at work.

2

By correspondence dated March 12, 2007, appellant requested reconsideration. In
support of his request, he provided a December 27, 2006 report from Dr. Close, which was
similar to his January 15, 2007 report, as well as copies of Dr. Close’s October 31 and
December 15, 2006 reports.
By decision dated May 9, 2007, the Office denied modification of its previous denials of
appellant’s traumatic injury claim.1
On September 10, 2007 appellant requested reconsideration of the Office’s January 30,
2007 decision. In a September 7, 2007 letter, he explained that Dr. Close had refused to change
his diagnosis, stating that he diagnosed low back pain for all types of back conditions and had
never had a claim denied. Appellant also noted that a coworker had recently had a claim
accepted for a similar injury and diagnosis.
By decision dated October 5, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review on the grounds that the request did not show
that the Office erroneously applied or interpreted a point of law, advance a new and relevant
legal argument or include new and relevant evidentiary submissions.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.3
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged.5 Second, the employee must

1

The Office decision stated that the grounds for denial were “modified from failure to establish causal
relationship to fact of injury medical.” However, the Board notes that the basis of the denial was essentially the
same as in the Office’s previous decision -- failure to establish to submit medical evidence establishing that the
employment incident caused an injury.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

3

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant8 and must be one of reasonable medical certainty9 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on October 23, 2006. The evidence
establishes that appellant was lifting trash into a dumpster as alleged on October 23, 2006.
However, appellant has not met his burden of proof because the medical evidence is insufficient
to establish that lifting trash on October 23, 2006 caused an injury.
In support of his claim, appellant submitted several notes and reports from Dr. Close, but
the Board finds that these reports were insufficient to demonstrate a causal relationship between
the October 23, 2006 employment incident and appellant’s diagnosed low back pain. On
October 24, 2006 Dr. Close stated that appellant sustained an acute exacerbation of a preexisting
and chronic low back condition. Although he supported causal relationship, stating that the
injury occurred at work while appellant was lifting boxes, he did not provide a full explanation
with detailed rationale describing the causal relationship between the incident and the diagnosed
condition.11 Dr. Close did not explain how the manner in which appellant lifted the items caused
the exacerbation and did not provide physical details of the incident. The Board finds that he has
not provided a sufficiently detailed and rationalized medical opinion explaining the precise
nature of appellant’s injury. Moreover, the Board notes that Dr. Close diagnosed low back pain.
The Board has previously held that pain is a symptom, not a diagnosis.12 Therefore, Dr. Close’s
6

Id.

7

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

In order to be considered rationalized medical evidence, a physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Victor J. Woodhams,
supra note 3; Steven S. Saleh, 55 ECAB 169, 172 (2003). The Board has held that a medical opinion not fortified by
medical rationale is of little probative value. Caroline Thomas, 51 ECAB 451, 456 n.10 (2000); Brenda L.
Dubuque, 55 ECAB 212, 217 (2004).
12

Robert Broome, 55 ECAB 0493 (2004), citing John L. Clark, 32 ECAB 1618 (1981).

4

October 24, 2006 report is insufficient to establish that appellant sustained a traumatic injury in
the performance of duty.
In a January 15, 2007 report, Dr. Close again addressed causal relationship, explaining
that appellant had experienced an exacerbation of his chronic low back condition while lifting
boxes at work. He noted that appellant had a history of a herniated disc and back surgery but had
been doing well prior to his exacerbation and he reiterated that appellant’s injury occurred at
work. However, Dr. Close did not provide physical details or a rationalized medical explanation
of how appellant’s injury occurred, and he again diagnosed low back pain and no other
condition. As noted, a claimant must provide a detailed medical opinion, fortified with rationale,
to establish his claim. Although Dr. Close supported that appellant’s injury occurred at work, his
explanation and rationale were insufficiently detailed to establish appellant’s claim.
Appellant submitted additional notes and reports from Dr. Close such as his October 31,
November 14 and December 15, 2006 notes. However, he did not specifically address causal
relationship in these reports, whether the October 23, 2006 work incident caused an injury. The
Board has held that a physician’s report which does not include an opinion on causal relationship
is of limited probative value on that issue.13 Consequently, these reports are insufficient to
establish appellant’s claim.
Appellant also provided numerous physical therapy notes detailing his course of
treatment. However, the Board has held that causal relationship is a medical issue which must be
proven by the submission of rationalized medical evidence from a qualified physician.14 A
physical therapist is not a physician, and therefore appellant’s physical therapy notes do not
constitute rationalized medical opinion evidence and are not probative in establishing that he
sustained a traumatic injury in the performance of duty.15 The employing establishment also
provided a statement supporting that appellant’s injury occurred in the performance of duty.
However, as noted above, causal relationship is a medical issue which must be proven by
medical evidence.16 Therefore the Board finds that appellant has not met his burden of proof in
establishing that he sustained a traumatic injury on October 23, 2006.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulations provides guidance for the Office in using this discretion.17 The regulations
13

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
14

Paul E. Thams, 56 ECAB 503, 509 (2005).

15

Jennifer L. Sharp, 48 ECAB 209 (1996); Thomas R. Horsfall, 48 ECAB 180 (1996); Barbara J. Williams, 40
ECAB 649 (1988).
16

Supra note 14.

17

20 C.F.R. § 10.606(b)(2) (1999).

5

provide that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”18
Section 10.608(b) provides that, when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.19 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.20
ANALYSIS -- ISSUE 2
On September 10, 2007 appellant requested reconsideration of the Office’s May 9, 2007
decision. In a September 7, 2007 letter, he stated his disagreement with the Office’s prior
decisions, explaining that Dr. Close had told him that he diagnosed low back pain for all types of
back conditions and had never had a claim denied as a result and refused to change the diagnosis.
Appellant also stated that a coworker had recently experienced a similar injury and his claim was
accepted. He did not provide additional medical or factual evidence in support of his
reconsideration request.
The Board finds that the Office properly denied appellant’s reconsideration request
without conducting a merit review. In his September 7, 2007 correspondence, appellant neither
asserted that the Office misapplied or misinterpreted a specific point of law, nor raised new and
relevant legal arguments. His explanation that Dr. Close had refused to change the diagnosis
because he diagnosed low back pain for all types of back injuries and his statement that a
coworker had recently had a claim accepted for a similar injury are not relevant to the reason
appellant’s claim was denied; namely, that Dr. Close failed to provide a rationalized medical
opinion on causal relationship. Appellant raised no legal arguments with a color of validity and
therefore he did not meet either of the first two regulatory criteria requiring the Office to reopen
his claim for a merit review. Additionally, he presented no new and relevant medical evidence
and therefore did not meet the third regulatory criteria justifying a merit review. Accordingly,
18

Id.

19

20 C.F.R. § 10.608(b) (1999).

20

Annette Louise, 54 ECAB 783 (2003).

6

the Board finds that the Office properly denied appellant’s request for reconsideration without
conducting a merit review.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on October 23, 2006 and that the Office
properly denied his September 10, 2007 request for reconsideration without conducting a merit
review.
ORDER
IT IS HEREBY ORDERED THAT the October 5, May 9 and January 30, 2007 and
December 14, 2006 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

